Citation Nr: 1022317	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-02 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas J. Szymanski, Law Clerk


INTRODUCTION

The Veteran had active duty for training from March 1975 to 
September 1975 and active service from July 1979 to June 
1983.

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for bilateral hearing loss.  


FINDING OF FACT

Bilateral hearing loss was not manifested during service or 
for many years following service, and is not shown to be 
causally or etiologically related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may sensorineural hearing loss be 
presumed to have been incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in April 2006.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Veteran's service treatment records have 
been obtained, as well as records identified by the Veteran.  
The Veteran has also been afforded a VA examination to 
determine the etiology of his hearing loss.  The Board notes 
that the Veteran has been in receipt of Social Security 
Administration disability benefits for a low back disability 
since September 1993.  However, after review of the claims 
file, there is no indication that the medical records upon 
which that decision was based relate to the Veteran's present 
claim for service connection for bilateral hearing loss.  
Accordingly, because the Board concludes that there is no 
reasonable possibility that review of those records would 
substantiate the Veteran's claim, a remand to obtain the 
records is not necessary in this case.  

Lastly, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

The Veteran contends that he was exposed to acoustic trauma 
in service as a result of his duties as a battalion supply 
sergeant.  Specifically, he contends that he was exposed to 
the constant noise of tanks and machine guns, and was in 
close proximity to the firing of tanks during shooting 
maneuvers.  The Veteran contends that he has experienced 
symptoms of hearing loss ever since his discharge from 
service, and that the symptoms have become progressively 
worse since service.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as sensorineural hearing loss, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 
Vet. App. 247 (1999).

In addition, impaired hearing will be considered a disability 
for VA purposes when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 
decibels or more; when the thresholds for at least three of 
these frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

The Veteran's service treatment records do not contain 
evidence of complaints, treatment or diagnosis of hearing 
loss during service.  On a National Guard enlistment 
examination an audiological evaluation in March 1987, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
5
LEFT
10
0
5
5
0


Post-service treatment records reflect that in August 2006, 
the Veteran was examined at a private facility.  The examiner 
documented that the Veteran needed a hearing aid.  The 
Veteran was diagnosed with high frequency hearing loss, 
bilaterally.

On January 2007 VA audiological examination, the Veteran 
reported decreased hearing since "a couple years ago."  
Military noise exposure reportedly included small arms 
weapons training and tank training.  The Veteran stated that 
while in service, he wore earplugs when around loud noises.  
The Veteran reported that post-service he worked for several 
years as a bus driver.  He denied non-occupational noise 
exposure.  Audiometric examination demonstrated bilateral 
hearing loss that met VA requirements for consideration as a 
disability.

After reviewing the claims file, including the Veteran's 
service treatment records, and completing the examination of 
the Veteran, the examiner determined that it was less likely 
as not that the Veteran's current bilateral hearing loss was 
related to acoustic trauma in service.  The examiner noted 
the lack of any medical records with which to substantiate a 
long-standing complaint and treatment of hearing loss.  The 
examiner stated that service treatment records were negative 
for hearing loss and noted that a March 1987 audiogram, which 
was four years after active service, documented normal 
hearing in both ears.  It was the examiner's opinion that 
"hearing loss was not caused by or a result of noise 
exposure during military service."   

In October 2009, a private audiological evaluation was 
conducted.  The examiner documented that pure-tone 
audiomentry indicated a bilateral moderate-to-severe 
sensorineural hearing loss.  The Veteran's speech 
discrimination scores were 72 percent for the right ear and 
76 percent for the left ear when word stimuli was presented 
at a comfortable listening level.  There was no opinion as to 
the etiology of the Veteran's hearing loss. 

Service connection may be granted when all the evidence 
establishes a medical nexus between service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, 
there is no competent evidence establishing a medical nexus 
between service and the Veteran's bilateral hearing loss.  
Rather, the competent evidence of record only weighs against 
such a finding.  Because no bilateral hearing loss was shown 
or diagnosed during service or within one year after 
separation from service, and there is no medical opinion 
relating the Veteran's current hearing loss to service, the 
Veteran is not entitled to service connection for bilateral 
hearing loss on a direct or presumptive basis.  Additionally, 
in view of the lengthy period without evidence of treatment, 
there is no evidence of a continuity of treatment, which 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Board has considered the Veteran's assertions that his 
hearing loss is related to his service.  However, to the 
extent that the Veteran ascribes his current hearing loss to 
exposure to noise in service, his opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).  While the Veteran purports 
that his symptoms during service support the current 
diagnosis by a medical professional, his statements alone are 
not competent to provide the medical nexus and a medical 
professional has not made any connection.  Thus, the 
Veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's current bilateral hearing loss first manifested 
many years after service and is not related to his service or 
any incident therein.  As the preponderance of the evidence 
is against the Veteran's claims for service connection for 
bilateral hearing loss, the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


